                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:20-CV-140-MOC-DCK

 LEILA NASSER ASR, individually, and as                 )
 parent of minor child DM,                              )
                                                        )
                       Plaintiff,                       )
                                                        )
    v.                                                  )                 ORDER
                                                        )
 KAREN EADY-WILLIAMS and                                )
 MECKLENBURG COUNTY                                     )
 COURTHOUSE,                                            )
                                                        )
                     Defendants.                        )


         THIS MATTER IS BEFORE THE COURT on pro se Plaintiff’s “Motion to Seal”

(Document No. 4) and a letter docketed as a “Motion To Expedite” (Document No. 5), both filed

March 17, 2020. These motions have been referred to the undersigned Magistrate Judge pursuant

to 28 U.S.C. § 636(b), and immediate review is appropriate. Having carefully considered the

motions and the record, the undersigned will deny the motions.

         Pro se Plaintiff’s “Motion to Seal” requests that the Court “seal the minor child’s records

filed under the above case number.” (Document No. 4, p. 1). However, it is unclear what

documents Plaintiff is referring to; moreover, Plaintiff’s request does not comply with Local Rule

6.1. As such, the undersigned will deny the motion to seal without prejudice. Plaintiff may file a

revised motion at a later date. To the extent personal information related to a minor needs to be

filed in this matter, the undersigned agrees that it should be redacted or sealed.

         Next, the undersigned observes that Plaintiff states that she would like the Court to “speed

up the procedure of this lawsuit.” (Document No. 5, p. 2). At this time, the undersigned will

respectfully decline to make any adjustments to the usual procedures of the Court.
     IT IS, THEREFORE, ORDERED that Plaintiff’s “Motion to Seal” (Document No. 4) is

DENIED WITHOUT PREJUDICE.

     IT IS FURTHER ORDERED that Plaintiff’s “Motion To Expedite” (Document No. 5)

is DENIED WITHOUT PREJUDICE.

     SO ORDERED.

                            Signed: March 30, 2020




                                           2
